Memorandum by
Fort, J.
The suit in this case was to recover damages for an assault committed upon the plaintiff by George M. Dicker, one of the defendants, who was an employe of the other defendants, who were co-partners engaged in business in the city of Newark and upon whose premises the assault occurred.
The assignments of error are nine in number, and are founded upon the refusal of the trial judge to nonsuit the *544plaintiff and to charge certain requests made by the defendants’ counsel. The ground of the motion to nonsuit was, “That there is not evidence on the part of the plaintiff sufficient to show that Mr. Dicker, who is not a member of the firm of M. Samuel & Sons, was an employe at the time of this occurrence.”
A careful examination of the evidence shows that in refusing the nonsuit the court was clearly right. There was not only evidence from which the jury might find that Dicker was an employe of the said co-partnership defendants and that he was engaged in the business of his emplojnnent at the time that the injury was committed, but that one of the-firm, of the defendants was actually present at. the time of the assault and encouraged Dicker while in the very act of committing it, by urging him on and saying to him, “Give-him, give him, so he will keep his mouth shut.” Brokaw v. New Jersey Railroad Co., 3 Vroom 328, 331.
The charge of the court accurately and fully stated the law and included the substance of the requests for the defendants in so far as they were entitled to have them charged.
We find no error, and the judgment is affirmed.